Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action: Election/Restriction
Applicants’ election without traverse of Group  claims 1-21 in part and claim 22 (full embodiment) and election of sequences SEQ ID NOs: 1-5 for prosecution in their response dated 02/09/2022 is acknowledged. Accordingly, non-elected sequences SEQ ID NOs: 6-51 in claim 13 are withdrawn from consideration as being directed to a non-elected invention and non-elected Group II and III, claims 23-25 are also withdrawn, from further consideration pursuant to 37 CFR 1.142(b) and MPEP § 821.03, as being drawn to a nonelected inventions, there being no allowable generic or linking claim. The requirement is deemed proper and is therefore made FINAL. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a 371 of PCT/US2019/033653 filed on 05/23/2019, which claims benefit of Provisional application 62/676,477 filed on 05/25/2018. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Objections-Abstract/Specification
The Abstract of the disclosure is objected to because, Abstract should be on a separate sheet of paper. The abstract of the disclosure is objected to because the abstract is presented as part of the first page of a WO publication. The abstract . Correction is required. See MPEP § 608.01 (b).
Claim Objections
I. Claim 13 is objected to, as said claim recites non-elected subject-matter/SEQ ID NOs.
II. Claim 19 and claims 20-22 depending therefrom are objected to, due to the following informality: Claim 19 recites abbreviation “cP” in the claim. Examiner suggests expanding the abbreviations to recite the full form of what the abbreviation stands for at least in the first recitation. For examination purposes examiner interprets the claim to represent viscosity unit/value “centipoise”. Appropriate correction is required.
Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claims 8-12 and 21; and claims 15-16 are rejected under of  35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 8-12 and 21 recite the phrase “...about…”; and claims 15-16 recite the phrase “...at least about…”, the metes and bounds of the phrase “...about…” and “...at least about…” is not clear. The recitation of terms “at least” and “about” are inconsistent with each other and makes it unclear whether there is a discrete lower or upper limit to Amgen Inc. v. Chugai pharmaceutical Co., F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). In claims 8-12 and 21 “About” can be any value above or below 600 C …; and in claims 15-16 “At least” … is 5% and above, whereas “About” can be any value above or below 5%. Clarification and correction is required. Examiner suggests amending the phrase to recite “…at least …”. See MPEP § 2173.05(c).  

II. Claim 19 and claims 20-22 depending therefrom are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 19 recites abbreviation “cP” in the claim (also see claim objection), as the metes and bounds are not clear; examiner suggests expanding the abbreviation and recite the exact definition for the abbreviation. Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). Clarification and correction is required. For examination purposes examiner interprets “cP” in the claim to represent viscosity unit/value “centipoise”. 
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-12 and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). See MPEP 2163(I).

Claims 1-12 and 14-22 recite a genera of “amylases” and “surfactants” having no specific structural elements in the claimed method i.e., any or all “amylases” including variants, mutants and homologs from any source of undefined and unlimited structures and any “surfactant” in the claimed method (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
No information, beyond the characterization of specific alpha-amylase with defined structure (SEQ ID NO: 1; Table 1) in combination with additional enzymes from known commercial source and known surfactant blends (Table 2) is disclosed in specification (see Examples 1-3, pages 34-40 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of “amylases” and “surfactants”.

Holmberg et al, (Colloids and Surfaces B: Biointerfaces, 2108, Vol. 168: 169-177, in IDS) provides evidence surfactants interact and induce conformational changes and potentially can lead to loss of enzyme activity (see Abstract; Summary, col. 1, page 176; and entire document);
Rodriguez et al., (Electronic J. Biotechnol., 2006, Vol. 9(5): 567-571) provides evidence that an alpha-amylase obtained from B. licheniforms activity is affected/reduced by a non-ionic and an anionic surfactant (see Abstract; Table 1, page 568; Table 2, page 569; Fig. 2, page 570; and entire document); and
Steertegem et al., (Food Chem., 2013, Vol. 139: 1113-1120) also provides evidence that that an alpha-amylase obtained from B. stearothermophilus activity is affected/reduced by a surfactant (see Abstract; Fig. 2, page 1117; Table 1 & Fig. 5, page 1118; Conclusion, page 1119; and entire document).    
	As the claimed genera of genera of “amylases” and “surfactants” having widely variable structures) and associated function, since minor changes in structure may result in changes affecting function and no additional information correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
In this regard, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1-12 and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the characterization of specific alpha-amylase with defined structure (SEQ ID NO: 1; Table 1) in combination with additional enzymes from known commercial source and known surfactant blends (Table 2) is disclosed in specification (see Examples 1-3, pages 34-40 of specification), 
Claims 1-12 and 14-22 are so broad as to encompass a genera of “amylases” and “surfactants” having no specific structural elements in the claimed method i.e., any or all “amylases” including variants, mutants and homologs from any source of undefined and unlimited structures and any “surfactant” in the claimed method (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of active molecules/“amylases” and “surfactants”, as broadly encompassed by the claims. Since the compositions of an aqueous fermentation feedstock determines whether a biomolecules i.e., “amylases” and “surfactants” will remain active in said method, predictability of which molecule/“amylases” and “surfactants” can remain active in the claimed method requires a knowledge of how each component of the claimed composition in the claimed method affects the activity. In addition, since the structure of a “amylase” and “surfactant” determines its functional properties, predictability of which molecule/“amylases” and “surfactants” can remain active in the claimed composition and the claimed method requires a knowledge of and guidance with regard to the relationship of the structure of 
While methods for testing the activity of a molecule/“amylases” and “surfactants” in specific composition with desired biological/biochemical properties are known, it is not routine in the art to screen the activity of multiple molecules/“amylases” and “surfactants” or multiple modifications in multiple compositions comprising an essentially unlimited number of possible components, as encompassed by the instant claims.
	The specification does not support the broad scope of claims 1-12 and 14-22, which encompasses a genera of “amylases” and “surfactants” having no specific structural elements in the claimed method i.e., any or all “amylases” including variants, mutants and homologs from any source of undefined and unlimited structures and any “surfactant” in the claimed method (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not support the broad scope of claims because the specification does not establish: (A) all molecule(s)/ “amylases” and “surfactants” having no specific structural elements in the claimed method; (B) the general tolerance of the activity of any molecule/“amylases” and “surfactants” having no specific structural elements in the claimed method; (C) the composition of starch slurry that can be used to support the activity of all recited not be changed in order to support the activity of any specific molecule/”amylase” and “surfactant”; (F) a rational and predictable scheme for choosing any molecule/”amylase” and “surfactant” to be active in any starch slurry; (G) a rational and predictable scheme for modifying any molecule/”amylase” and “surfactant” with an expectation of obtaining the desired biological function; (H) a rational and predictable scheme for formulating any composition in the claimed method with an expectation of obtaining the desired ability to support the activity of any specific molecule/”amylase” and “surfactant”; and (I) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including a genera of “amylases” and “surfactants” having no specific structural elements in the claimed method i.e., any or all “amylases” including variants, mutants and homologs from any source of undefined and unlimited structures and any “surfactant” in the claimed method (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of a genera of “amylases” and “surfactants” having no specific structural elements in the claimed method i.e., any or all “amylases” including variants, mutants and homologs from any source of undefined and unlimited structures and any “surfactant” in the claimed method (also see claims In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.


Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al., (Int. J. Biol. Macromol., 2018, Vol. 109: 329-337, available online 12/09/2017, in IDS) or Steertegem et al., (Food Chem., 2013, Vol. 139: 1113-1120) and in view of Nair et al., (Indust. Biotechnol., 2012, Vol. 8(5): 300-308), Zack et al., (US 11,034,923), Callen1 et al., (US 7,273,740), Callen2 et al., (US 7,407,677), Steeples S., (Master's Thesis, 2010, Kansas State Univ., Manhattan, Kansas, pages 1-106) and Rodriguez et al., et al., (Indust. Biotechnol., 2012, Vol. 8(5): 300-308). 
Regarding claims 1-3 and 16,  the disclosure of Wu et al., (Int. J. Biol. Macromol., 2018, Vol. 109: 329-337, available online 12/09/2017, in IDS) teaches the isolation and B. lichenifroms and able to hydrolyze starch, wherein said reference alpha-amylase isolated from B. lichenifroms exhibits increased hydrolytic/catalytic activity in the presence of a nonionic surfactant/Tween-20. Applicants are directed to the following sections in Wu et al., (Int. J. Biol. Macromol., 2018, Vol. 109: 329-337, available online 12/09/2017, in IDS): Abstract; Table 3, page 333; Conclusion, page 337; and entire document. 
Similarly, Steertegem et al., (Food Chem., 2013, Vol. 139: 1113-1120) teaches an alpha-amylase isolated from B. stearothermophilus exhibits reduction of starch viscosity/alteration in the gelation of starch in the presence of surfactants. Applicants are directed to the following sections in Steertegem et al., (Food Chem., 2013, Vol. 139: 1113-1120): Abstract;  Col. 1, third paragraph, page 1114; viscosity analysis, col. 2, page 1114; Fig. 1, page 1116; Fig. 2-3, page 1117; Fig. 4-5, Table 1, page 1118; Conclusion, page 1119; and entire document. 
	However, Wu et al., or Steertegem et al., are silent regarding said method further comprising saccharifying and fermenting the slurry to produce a fermentation product selected from the group consisting of alcohols… (as in claims 4-5); …in said method, wherein the fermentation is performed in the presence of a microorganism, wherein the microorganism is a bacterial species, a yeast… (as in claims 6-12, 14-18 and 20); … wherein said alpha amylase is a polypeptide comprising an amino acid sequence at least 85% identical to any one of amino acid sequences SEQ ID NOs: 1-5 (as in claim 13); … wherein the viscosity of the slurry is less than 200 cP (as in claim 19); and … wherein said one or more surfactants has hydrophilic-lipophilic balance (HLB) value of greater than about 5 (as in claim 21).
4-5, analogous art Nair et al., (Indust. Biotechnol., 2012, Vol. 8(5): 300-308), also provide teaching, suggestion and motivation for the use of surfactants in alpha amylase compositions for the hydrolysis of starch and in combination with additional enzymes for increased production of ethanol (see Abstract; Fig. 1, page 303; Fig. 2, page 304; Table 2-3, page 305; and entire document).
Regarding claims 6-12, 14-18 and 20, analogous art Zack et al., (US 11,034,923) provide teaching wherein the fermentation is performed in the presence of a microorganism, wherein the microorganism is a bacterial species, a yeast… stillage, corn oil extraction … preliquefaction temperature 600C-950C … said process comprising additional enzymes such as cellulase, protease, phytase, xylanase… (col., lines 55-67 to col. 4, lines 1-14); … said process includes addition of surfactants at any stage in the reference process including nonionic surfactants (col. 11, lines 55-56); … amount of amylase in an amount from about 0.001 to about 0.2 wt% (col. 4, lines 15-20); ….stillage is processed to produce one or more wet distiller’s grains with solubles (WDGS)… DDGS…; Applicants are directed to the following sections in Zack et al., (US 11,034,923): Abstract; Fig. 1, col. 2, lines 35-51; col. 3,lines 14-24, 33-54 and 55-67; col. 4, lines 53-58; col. 8, lines 18-67; col. 11, lines 4-31 and 55-65; col. 12, lines 19-25; and entire document. 
Regarding claim 13, Callen1 et al., (US 7,273,740) and Callen2 et al., (US 7,407,677) disclose amino acid sequences having 100% sequence identity to SEQ ID NOs: 1-5 of the instant invention (see provided sequence alignments).
Regarding claim 19, Steeples S., (Master's Thesis, 2010, Kansas State Univ., Manhattan, Kansas, pages 1-106) teach methods for the determination of viscosity centipoise “cP”) of starch slurry following hydrolysis with alpha amylase (see Abstract; paragraph, 2.2.2,  Fig. 2.2, pages 12-13; paragraph, 4.3,page 60; and entire document).
Regarding claim 21, Rodriguez et al., et al., (Indust. Biotechnol., 2012, Vol. 8(5): 300-308) teach methods for the determination of hydrophilic-lipophilic balance (HLB) of different surfactants including in the presence of alpha amylase during hydrolysis of starch using tensiometer (see Abstract; Table 1, col. 2, Material and Methods, page 568; and entire document).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Wu et al., or Steertegem et al., and adapt the methods and teachings of Nair et al., Zack et al., Steeples S., and Rodriguez et al., and employ the alpha amylase polypeptides of Callen1 et al., and Callen2 et al., depending on the experimental need, and said references also provide motivation and teach structural and functional elements of the instant invention. The expectation of success is high, because the combined teachings of Wu et al., or Steertegem et al., Nair et al., Zack et al., Callen1 et al., and Callen2 et al., Steeples S., and Rodriguez et al., and said references provide the structural and functional elements of the instant invention  including Teaching, Suggestion and Motivation. 
Given this extensive teaching in prior art (Wu et al., or Steertegem et al., Nair et al., Zack et al., Callen1 et al., and Callen2 et al., Steeples S., and Rodriguez et al.,) i.e., a genera of “amylases” and “surfactants” having no specific structural elements in the claimed method i.e., any or all “amylases” including variants, mutants and homologs from any source of undefined and unlimited structures and any “surfactant” in the claimed method (also see claims objections and 35 U.S.C. 112(b) or 112-second-paragraph 1-22 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 1-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al., (Int. J. Biol. Macromol., 2018, Vol. 109: 329-337, available online 12/09/2017, in IDS) or Steertegem et al., (Food Chem., 2013, Vol. 139: 1113-1120) and in view of Nair et al., (Indust. Biotechnol., 2012, Vol. 8(5): 300-308), Zack et al., (US 11,034,923), Callen1 et al., (US 7,273,740), Callen2 et al., (US 7,407,677), Steeples S., (Master's Thesis, 2010, Kansas State Univ., Manhattan, Kansas, pages 1-106) and Rodriguez et al., et al., (Indust. Biotechnol., 2012, Vol. 8(5): 300-308).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652